State of the negotiations on the climate change and energy package (debate)
The next item is the Council and Commission statements on the state of the negotiations on the climate change and energy package.
Member of the Commission. - Mr President, today's debate is very important because we are close to reaching agreement on the climate and energy package. I would like to thank the Parliament and in particular Mr Turmes, Mrs Niebler, the shadow rapporteurs and the rapporteurs for opinions, for a job very well done. We have been impressed by the seriousness and the constructive approach of all involved, which have been essential in enabling us to get very close to an agreement.
The latest trialogue on the directive finished at 1.30 this morning. Very good progress was made and it looks as though very few unresolved issues remain. This means that we are close to the goal of adopting framework legislation on renewable energy sources that will make a real difference for security of supply, Europe's competitiveness and also for sustainability.
Prospects are extremely good that within the next few days we will be able to confirm our agreement to set a 20% share of renewable energy in the Community in 2020. We will be able to confirm how this target will be broken down into legally binding targets for Member States that will provide certainty for investments. We will be able to agree on flexibility and cooperation mechanisms to enable those Member States to achieve their targets by working together in cost-effective ways. We will be able to agree on a 10% target for renewable energy use in transport and on bonuses towards the targets for second-generation biofuels and for renewables used by electric cars. We will be able to agree on a world-leading set of sustainability criteria for biofuels used to achieve this target. We will be able to agree on a whole range of measures to break down administrative barriers to renewable energy penetration and ensure its access to the electricity and energy networks. Two or three years ago we could not have imagined achieving such a goal. Really big steps have been taken towards achieving European energy policy objectives.
I mentioned cooperation mechanisms. It seems that the key unresolved issue in the negotiations is whether there should be some kind of review of these mechanisms in 2014. The Commission can fully understand Parliament's concerns about such a review, taking into account the fact that one of the fundamental purposes of the directive is to create a clear and certain legal framework for investment. At the same time, we are aware that the flexibility mechanism provided for in the directive includes some untested elements. We cannot say for sure that every part of their design is quite perfect. For that reason we are not opposed as such to a review of the functioning of these mechanisms, but we do not want to question the target. However, if it is agreed that such a review should take place, I would stress the need to ensure that it should not in any way call into question the targets in the directive or its level of ambition.
I am confident that the institutions will be able to find an appropriate solution to this remaining problem. Looking at the process as a whole, I am proud - and I believe you should be proud - that the Council and Presidency are working together and have achieved a great deal. The directive will enable the whole of the Union to reach the standards that so far have been maintained only by a very limited number of Member States. This is good progress. It is an important step towards maintaining the EU's pioneering role in the critical task of tackling climate change and leading by example in Copenhagen next year.
In the context of the recently adopted energy security package, this directive also marks an important step forward in our efforts to improve the security of our energy supply. The development of the Renewable Energy Directive has been a stimulating process of work between the institutions, in which the Parliament has played its full role. We are nearing the end and it is clear from the consensus that has been achieved that the result will be an excellent one. I look forward to this process reaching its fulfilment in the coming days.
Member of the Commission. - (EL) I would like to thank you for giving me the opportunity to speak today on this very important issue. The package of measures on climate and energy proposed by the Commission is one of the most significant initiatives undertaken by the European Union during the past years. With these measures, the European Union will not only meet its environmental goals but at the same time it will make a decisive contribution to the new international agreements to combat climate change. Adopting this package of measures on climate and energy is necessary in order for the European Union to maintain its international credibility.
Today's discussion coincides with the International Convention on Climate, taking place in Poznań, Poland. It is therefore inevitable that today's audience includes the European Union as well as the Poznań negotiators and the international community in general. The measures will facilitate the European Union's transition to a low carbon emissions economy. Furthermore, it will give European industry the opportunity to play a leading international role in clean technologies and will therefore give it a competitive advantage.
The current economic crisis cannot become a reason for apathy; on the contrary, it is a further incentive for us to take measures on climate change. It is in times such as the current financial crisis that we need to make the consumption and production of natural resources and products more cost effective and efficient. Moreover, by saving energy and improving our energy supply, we can boost the European Union's energy security by reducing oil and natural gas imports. The move to a low carbon emissions economy will encourage innovation, will provide new investment opportunities and will create new green jobs. This is the reason why the package of measures on climate change and energy is part of the solution to today's crisis. It provides the basis for a new, green deal that will enhance the competitiveness of the European industry at international level.
I would like to thank the European Parliament, the Presidency and the Council for their excellent cooperation with the Commission both on the package of measures on climate change and energy as well as on relevant proposals for cars and carbon dioxide and the directive on fuel quality. There has been significant progress on the various issues that concern us and I am sure that we will reach an agreement at first reading. The final agreements must maintain the whole architecture of the Commission proposal and our environmental goals, as well as guarantee fair effort sharing among Member States.
I would like to comment briefly on the revision of the greenhouse gas emissions trading scheme. In order to achieve our environmental goals, the ceilings in the emissions trading scheme must guarantee a 21% emission reduction by 2020 in comparison to the 2005 levels. This is a key point of the Commission's proposal.
I would like to say a few words on the issue regarding the risk of carbon dioxide leakage. The international agreement on climate change is the most effective way of tackling that danger. Any solutions to be agreed upon in the package of measures, need to support the international agreement on the one hand, and need to be workable. The discussion regarding this issue between the Council of Ministers, the European Parliament and the Commission is still continuing at a fast pace. I believe that a satisfactory solution will be found that will totally respect the environmental goals of the Commission proposal.
Regarding the system for effort sharing among the Member States outside the trading scheme, the Council and the European Parliament have made significant progress on a number of issues. One of the main issues in our discussion was to find an appropriate balance between the flexible and effective implementation of our goals. The Commission has set the annual limit for the clean development mechanism to 3%, because in that way it achieves a balance between flexibility and emission reduction within the European Union. This limit, in conjunction with the ability to trade emissions between Member States, will give countries the opportunity to achieve their goals. The Commission believes that the flexibility to achieve the goals of the Member States must go hand in hand with a transparent and effective compliance system. This principle has already been successfully applied in the European Union's emission trading scheme.
Finally, significant progress has also been made on the Commission's proposal to shape the legal framework on carbon capture and storage. As far as the CCS funding is concerned, an issue in which Parliament has shown particular interest, discussions are already under way on the use of reserves for companies entering the emission trading scheme. This is a positive development towards finding a solution. Thank you very much and I await your opinions with interest.
on behalf of the PSE Group. - (DE) Mr President, as you see, Mr Solana is absent. However, the main subject of today's debate is that we want a consolidated report on the trialogue. As part of the trialogue, the Commission, which has now spoken in detail, has already finished its work, at least in large part for the time being. Discussions are being held on key issues between the Council and Parliament. This morning a great many Members who are not involved in these discussions as rapporteurs or in any other role would have the opportunity, here in plenary, to hear the state of play and to exchange their views on it - that is also why the Conference of Presidents wanted this debate.
I have heard that the flight from Paris has just landed. Mr Borloo is on his way here. I am already of the opinion that we should suspend the debate until Mr Borloo is here, then hear the Council and after that continue our discussions, for I do not want this to be a show event. I want to hear the state of play from the Council this morning. The Council would like Parliament to negotiate a whole package by the end of December in an extraordinary procedure. That is fine but then he should please be here on time to submit his view to Parliament. Afterwards we can discuss it.
Thank you very much, Mr Schulz. The order of business states that Mr Borloo and also Mr Dimas and Mr Piebalgs will be taking the floor again after the speeches by the chairmen of the political groups. They will also take the floor again at the end of the debate.
Let me tell you something else, Mr Schulz: the European Parliament does not adapt the agenda of its plenary sessions to suit the agendas of those taking part in them. Members who attend the plenary sessions must adapt their agendas to suit Parliament's. The next speaker, on behalf of the Group of the European People's Party ...
(Protests)
The matter has been settled, Mr Schulz.
(Protests)
on behalf of the PPE-DE Group. - (DE) Mr President, I should like to raise a point of order, and I therefore ask to be allowed to speak.
I request that the sitting be suspended until Mr Borloo arrives, not to change the agenda but just to suspend the sitting briefly until Mr Borloo is present. This is my request.
Ladies and gentlemen, I have just told you that Parliament does not adapt its agenda to suit the agendas of those who take part. The dignity of this House will not permit it, and mutual respect among the institutions advises against it.
I have therefore listened to your points of order and reached the decision I have just explained to you. Mr Borloo will speak after the political groups, and Mr Borloo will speak again at the end of the debate.
on behalf of the ALDE Group. - Mr President, you cannot just take note of these points of order. It is the clear will of the people in this Chamber to have Mr Borloo here and to hear what he has to say before the debate, so let us wait.
(Applause)
Ladies and gentlemen, remember that the plenary is sovereign. In view of this fact, I will put the matter to the vote. We shall vote on whether to suspend the plenary sitting of Parliament until Mr Borloo arrives.
(Parliament accepted the proposal)
(The sitting was suspended at 8.50 a.m. and resumed at 9.05 a.m.)
Mr President, ladies and gentlemen, first of all I would like to offer my apologies, which I hope you will accept, for having misjudged Brussels's traffic.
I would like to thank you, Mr Piebalgs and Mr Dimas, for allowing us to hold this debate and for your intense collaborative work on the energy and climate change package, on which you embarked after Bali under the Slovenian Presidency, then at the informal Council meeting in St Cloud, in August, and which has continued throughout the five months of this Presidency. Our common commitment is to secure an agreement at first reading, based on a timeframe that is compatible with international obligations and the European Parliament elections.
Basically, during this debate, I want to listen to what you have to say before rejoining the European Environment Council, which is taking place at the same time, all day. I will give an account of our discussions and your comments to my colleagues. Our work could not be coordinated better, and I am grateful to you for this invitation, which demonstrates our common desire to reach a comprehensive agreement on the energy and climate change package.
Indeed, we are entering the final straight with the Poznań Conference, which is taking place at this very moment. This Conference should pave the way for Copenhagen in December 2009, at a time when the world is still hesitating at a crossroads and the Member States are claiming that they are willing to make a commitment, although not by themselves, to speed up the transformation, provided that it is financed or that they receive support, and to review their methods of production and consumption, provided that competitiveness is not jeopardised. The eyes of the world are on Europe this month, December 2008, since the events of the coming days in Europe will be a kind of rehearsal, a foretaste of what will take place during the major global talks. I hope so in any case.
The energy and climate change package is a 'how to' package, a package on a huge, but controlled, energy, economic and technological transition, with a shared modus operandi, range of solidarity mechanisms and method, all within a Union of 27 countries making commitments democratically.
This is probably the first time in modern history that different economies have tried to change their paradigm simultaneously and together. Economic development has never been so interlinked with these energy conditions. Ladies and gentlemen, this is the task with which history has entrusted us today. When it comes to the energy and climate change package, this is the first economy in the world - 450 million consumers and 15% of greenhouse gas emissions - to attempt to demonstrate that sustainable development is possible on a scale of 27 States, notwithstanding such varied industrial, climatic, geographical and economic backgrounds.
For the other continents, this also shows that one of their main partners is already committed; it is the proof that this is possible. You are familiar with the three objectives: the famous three times twenty objectives. This is what they are traditionally called, even though, for one of the 20% objectives, the figure in question is actually 20 or 30%. Therefore, the three times twenty are: a 20% reduction in greenhouse gas emissions compared to 1990, 20% from renewable energy sources and a 20% improvement in energy efficiency. The Commission has translated these objectives into five major draft regulations: the ETS Directive or CO2 emissions trading scheme for industry and energy providers, which aims for a 21% reduction in industrial emissions by 2020; the Effort Sharing Directive, which aims to cut greenhouse gas emissions by 10% in non-ETS sectors such as construction, transport and agriculture by 2020; the directive on renewable energy sources, whose aim is to increase the share of these energy sources from a little over 8% in 2006 to 20%, with a 10% reduction in the transport sector; the directive on carbon capture and storage, which aims to set out the conditions for storing carbon; and, lastly, the legislation on CO2 emissions from motor vehicles, which seeks to bring CO2 emissions down from 160 to 120 grams, between 2006 and 2008.
Before looking in detail at the negotiations which are, by nature, fluid, I would like to make four general remarks.
Firstly, this package, which is complex, constitutes a consistent, independent and fair whole, where everyone can find their place and contribute according to their industrial, energy or geographical characteristics. Allow me to thank the Commission and the previous presidencies for these eminently collective efforts. Our objective is clear: a package of this size would normally have taken several years.
Owing to the global calendar - the European Parliament's electoral timetable and the meetings in Poznań and Copenhagen - all parties wanted to try to arrive at an agreement by the end of the year. This is clearly a very difficult task, but there is no escaping it. This objective, which was laid down at the European Council under the German Presidency, was reiterated in October, under Mr Sarkozy's Presidency, even though certain States, in the face of the crisis, expressed their concerns and wanted to postpone any decision. There is no question that things were tense, and Mr Sarkozy had to make a very strong commitment so that we could continue to make progress in this field.
The agreement reached in October therefore confirmed what we achieved under the German Presidency. First of all, you wished to bring forward your vote to today or yesterday. This reaction, this wish, provided a considerable boost, a considerable push, at a time when concerns were focused on this climate, and this had a very positive effect. You - the group chairmen, rapporteurs and committee chairmen - wanted to meet us and Mr Jouyet, and we all discussed what the best possible conditions were to attempt to reach an agreement by the end of the year. I believe that we all, and I should like to thank you for this, recommended holding this in-depth debate today, and postponing until this afternoon the conclusions of these debates at the Council, the Council of 11-12 December, a trialogue during the following weekend and then a debate with, I hope, a vote on 17 December.
I must say to you, ladies and gentlemen, that this will perhaps go down in history as a turning point on the road towards the agreement, which remains our common goal. We have entered a crucial phase of talks. There is no political posturing or politicking by the Member States where this matter is concerned. We are not in a negotiation where, as sometimes happens, a stance or position is taken up in order to gain a particular advantage. We are in a kind of positive paradox. We are aware that we have to take action because this is a vital issue, but that we have to do it in such a way that each directive is socially, financially and economically acceptable to the Union as a whole and to each Member State individually.
Today, the negotiations have reached a critical stage. The trialogues are going as well as could be hoped; indeed, it is the high quality of the trialogues and the trust between the parties that has enabled the timetable to be modified slightly. We do not have long left to reach a conclusion: less than two weeks, in fact. The trialogues, some of which were still taking place late last night, should enable us to finalise 90% of the text, which can then be translated into all of the Union's languages.
Looking ahead to the Council of 11-12 December, the Council of Environment Ministers, today, and the Council of Energy Ministers, on Monday 8 December, will tackle the issues on which an agreement between the Member States still seems possible.
This afternoon the Presidency will try to make further progress on many points concerning the four texts that comprise, in the strictest sense of the word, this package.
I shall also present your agreement on the proposal for a regulation on the CO2 emissions of light-duty vehicles and fuel quality.
I shall then propose adoption of the Council's conclusions on the Commission's communication on deforestation. Combating deforestation and forest degradation, as well as the sustainable conservation and management of forests, are key elements of a future international climate change agreement. These elements are the subject of much debate with our friends in Africa.
Moreover, we have, I hope, arrived at unanimous conclusions on genetically modified organisms.
A final trialogue will be held at the weekend, between the end of the Council of 11 December and 17 December. It will, of course, be scheduled to allow us to prepare for the debates and the vote in plenary on 16-17 December.
The previous trialogues, the last of which took place yesterday evening, have gone tremendously well from a technical point of view. To be honest, a few months ago the dossier appeared technically insurmountable. I must say that all parties, and the permanent representatives, COREPER, were equal to the challenge and did a splendid job. Obviously, I would also like to thank Parliament's representatives at the various meetings and, in particular, at the trialogues.
Good progress has been made, and the texts have come along very well where the vast majority of points are concerned. In particular, the overall architecture and the national targets assigned to each Member State have now secured broad support.
Several difficult issues are, however, still being discussed within the Council, and between the Council and Parliament. It is clear that we must find, within the framework of the ETS Directive - which is probably the most difficult directive - systems for progressivity and financial solidarity that ensure that countries whose economies rely most on carbon can make the transition to other sources of energy.
The energy performance of industry varies, across Europe, from one to three, depending on the country. Carbon emissions vary from one to four, or even five in certain sectors. This gives you an idea of the difficulty facing us, but we must reach an agreement where Europe's economic and industrial competitiveness is maintained. Moreover, we have been in constant contact with European industries.
Yes, electricity auctions must be organised, but we have to find a method of regulation that does not entail huge price increases for final consumers, be they domestic or industrial. We are currently mapping the route towards this transition without also creating a risk of unfair competition in the internal market.
With regard to the risks of carbon leakage, we are working on two alternatives, which are not mutually exclusive: progressivity of auctions; and a carbon inclusion mechanism such as the one planned by the United States within the framework of their own package.
The argument that this would jeopardise freedom of trade is not relevant, in our view. In any case, the choice of mechanisms must simply be decided on at a later stage. For the time being, we basically need to establish what is appropriate for sectors that are particularly vulnerable due to their exposure to potentially very high additional costs in terms of competitiveness and to risks of carbon leakage.
Some people, such as our German friends, want to retain only one criterion and to abandon progressivity. We need to find a solution that is acceptable to us all. In short, at this stage in negotiations, three major blocs have emerged.
The first is mainly composed of the Baltic countries, which are bound, under the terms of the Treaty - one of them, at least - to dismantle nuclear power stations, and which, owing to their particular geographical location, form a veritable energy island. These countries are legitimately highlighting a number of specific technical, practical and financial issues.
The second bloc comprises countries whose industry is much less efficient in energy terms, as it relies heavily on carbon. The most obvious example is Poland. It falls to us to find, for these countries, progressivity systems that do not, under any circumstances, alter the global targets or the final deadline, namely 2020, but that are still acceptable to the other countries. Progressivity of the system should be prioritised in these cases.
Lastly, the countries of the third bloc, although they have no major concerns or concerns of such importance within the context of this process, are paying a great deal of attention to the cost of our required solidarity and to the use of revenues arising from the various auctions and, in particular, to the choice or otherwise of post-allocation.
In two days' time - on 6 December - a meeting is scheduled to take place in Gdansk between Mr Sarkozy and the Heads of State or Government of Poland, the Czech Republic, Hungary, Slovakia and the Baltic countries, as well as Romania and Bulgaria.
I am convinced that they will manage to find ways to reach an agreement on the topics that they rightly consider to be essential. At the end of the process of this first stage, before Parliament meets again, there will inevitably be a strong commitment by the Heads of State or Government.
Indeed, this package cannot work without the strong, unanimous commitment of the Member States. That much was clear from the outset. We cannot propose a change such as this to the economic and social foundations of the lives of 450 million European citizens without having an extremely powerful political process.
There is inevitably a strong temptation within all national parliaments, and perhaps even for some of you here, to balk at the challenge, to think: 'What is the point? Let us wait for Copenhagen, let us wait for the new US Administration to be formed', or even, in view of the financial, industrial and social crisis, to think 'this is not the right time'. That means, however, failing to understand that what we do not do today will cost us dearly in the future in terms of productivity and competitiveness. If we do not act today in conditions that our economies and democracies are still perfectly equipped to withstand, we will be faced with an irreversible, intolerable situation, and any progress will subsequently become impossible. We will have failed in the eyes of countries that need us to succeed for them to have faith in development. We will have failed in the eyes of countries that need us to succeed for them to have faith in their sustainable development. We will have failed in the eyes of our children. In any case, how could we meet our African counterparts, with whom we have arrived at a common Europe-Africa platform, as confirmed in Addis Ababa a few days ago, then go to Copenhagen and talk of changing the global paradigm, if Europe, which, whether we like it or not, is a white knight in this affair, as it was in Bali, does not adopt this package? I do not see how an agreement in Copenhagen would be possible without this essential prerequisite.
If, on the other hand, our 27 countries which, admittedly, still have substantial disparities in terms of wealth and a priori different industrial and energy backgrounds, and different climates too, manage to agree on a public process that can be assessed, verified and financed, thereby setting in motion an historic change in trends, then I believe that this will fill us with hope for Copenhagen and for the future of our planet.
We are convinced that codecision, which is, by nature, an extraordinary opportunity - since I do not believe that one of the components of democracy on its own could make progress within this framework - remains a vital rule for such a major change.
If I may say so, this is why we shall obviously make the best possible use of all the debates and opinions that we shall hear this morning, and even early this afternoon, and I hope that this codecision procedure will enable us to take this major step, a step which, I might add, European citizens are anxious to see. It is a responsible step and a step towards hope.
(Applause)
Mr President, Mr Borloo, Mr Piebalgs, Mr Dimas, ladies and gentlemen.
This morning, our debate was devoted to what is now commonly called the 'energy and climate change package', a political package containing a key objective set by the leaders of the 27 countries in March 2007. There are numerous links between these five texts, which is why they must be tackled as a coherent political whole. The simultaneous consideration of these texts is a challenge and constitutes a heavy workload for each of our institutions. I should like to thank all of the parties concerned, and the Presidency and Mr Borloo's team, in particular, for their efforts.
This work was difficult even before the financial crisis exploded. It is extremely difficult now, owing to the economic and social tensions that are causing citizens great anxiety in their everyday lives. And yet, in these difficult and serious circumstances, we must avoid failure. It is our duty to allow ourselves every chance of success. However, this is not a question of imposing our will but of being persuasive and making the necessary efforts to ensure that balanced, forward-looking decisions can be made.
We must seize this historic opportunity to reverse the climate change trend. We must take the path that will save us from heading straight for disaster. Combating climate change and promoting eco-innovations also means, in the medium term, kick-starting Europe's economy and industry. It also means planning our investments, today, in order to safeguard jobs, tomorrow, and that is why we must secure the support of the citizens.
The Group of the European People's Party (Christian Democrats) and European Democrats has been working relentlessly on the energy and climate change package, in the firm belief that it is an essential structural policy and also, above all, with the sentiment that it is an historic policy, and thus a huge responsibility towards future generations. Agreement on one of the five proposals, the regulation on the CO2 emissions of cars, was reached this week.
For our group, for the centre-right, this sends out a strong political message and is an incentive to continue our work. Nevertheless, it is the balance of the package as a whole which is at stake and on which we shall be voting during a future plenary session. Our task is to listen to one another and to make the efforts required to create the conditions for a compromise. Above all, however, our task is to reassure the citizens about their future and to secure their support regarding Europe's strategic options in the medium term.
I feel able to say that, with this prevailing climate of goodwill, we are giving ourselves the chance to succeed at the vital meetings in Poznań, in a few days' time, and in Copenhagen, next year.
on behalf of the PSE Group. - (DE) Mr President, it is not my job to go into the details of the legislation we are discussing. I will try to describe a larger framework for our Group in which we must arrange this climate change package. I am pleased that the President-in-Office of the Council has arrived, enabling me to listen carefully to his speech. Climate change, as he so rightly said, is a major challenge for us all: for the Council of Heads of State or Government, for the European Parliament and for the Commission.
We have heard many great titles, 20% - 20% - 20%. Only the rigorous work on the details of the matter takes place here in this Parliament. The headings are produced by the Heads of State or Government. The rigorous work on the details takes place here in the European Parliament. Joseph Daul rightly said that we have an initial agreement in connection with the Car Emissions Directive. Praise for this success is due to Parliament. Therefore, the heading for this legislative procedure which we have brought to an initial agreement should not read Sarkozy but Sacconi.
(Applause)
I will therefore stay with this procedure which has reached an agreement. That is not the normal procedure. The European Parliament has agreed to take an unusual path together with the Council and the Commission. Concluding an informal trialogue and then voting on it is fine. However, what we are doing here is to rescind normal parliamentary procedure in the case of six different legislative procedures. This means that a great many Members of this House cannot participate in the detailed consultations but must restrict their entire parliamentary involvement to being able to say Yes or No at the end in a kind of ratification of the result obtained.
That is a serious relinquishment of parliamentary rights. I am a little astonished that those who are otherwise always talking about transparency and participation are overlooking this circumstance with a cool smile. Nonetheless, in particular situations a decision must be taken as to whether it is justified in relation to the challenge being faced. Our Group has discussed this in depth. We have agreed that the challenge is so great that this time this path must be taken.
President-in-Office of the Council, you have rightly said, and this is our firm conviction as well, that this is a challenge of the century. We will not solve all the climatic challenges of this century now. However, if we do not solve the challenges which we now face, we will founder in the course of this century. This is the essential reason for us saying that we want to bring this procedure to a conclusion now.
I do not think it was the wisest decision of the Council to take and reserve the right to make the final decision at the level of the Heads of State or Government, for the principle of unanimity prevails in the European Council of the Heads of State or Government. You have already indicated that President Sarkozy still has to hold separate talks with eight to nine States. Good luck! We hope the outcome is successful. However, Parliament has not issued a blank cheque with the procedure that we have used here. It does not mean that this Parliament is ultimately prepared to accept any particular wish of any individual Member State, which has still to be worked out behind closed doors.
In an informal trialogue everything must accord at the end. The unified position of the Council, the unified position of Parliament and the unified position of the Commission. It must not be possible for us to go into the details here only for the European Council to say, well, I still have something to fix here and I still have something to request there, and then for Parliament finally to be told: take it or leave it! That definitely cannot be so. This is why I recommend to Mr Borloo and the President-in-Office of the Council, Mr Sarkozy: come up with a result that is acceptable to everyone.
Therefore there should be no blocking in the European Council, nor in the separate talks. We have made all the arrangements to enable us to vote the week after next. The European Parliament has agreed to give this package its blessing this year, if that is possible. That will be a major triumph for Mr Sarkozy, he believes. I therefore say here and now that if there is a successful outcome, that success is above all due to the hard work of the Members of the European Parliament. We can be proud, and if it turns out well, the Presidency of the Council can be too.
(Applause)
on behalf of the ALDE Group. - (FR) Mr Borloo, we were told that you had come from Paris by plane. If this is the case, next time, take the train. This would ensure that you arrive here on time and would preserve your green reputation.
Mr President, the Union might be days away from an historic breakthrough in combating climate change. Our national leaders like to talk in shades of green, but now we are going to see the colour of their money. In March of last year they agreed to a 20% cut in carbon emissions by 2020 and now we hear the shuffling of cold feet in the Council. Our job is to turn up the heat.
As you have said, Mr President, climate change is the greatest challenge facing us. Although there are some who yelp that they cannot afford to cut carbon emissions as they agreed, it is irresponsible of Italy to claim that it would push up power bills by 17.5%. Renewable energy generation will bring down bills, and will save us not only money but lives.
There are signs of progress on the deal. We are about to embark on a real market-led cap and trade system, one that would be sensitive to the needs of Member States while still achieving its goals, but we need the Council to reaffirm the commitment to 20% renewable energy by 2020; we need the Council to map out the route to accountable and transparent effort-sharing in those areas not covered by the emissions trading scheme; and we need the Council to commit to the research that will unleash the potential of green technologies like carbon capture and storage.
We must act to make sure that a combination of industrial lobbying and national self-interest, which has cost us progress on car emissions, does not blight next week's historic opportunity. Europe has a chance to lead the world in the quest to cut carbon emissions, to bring about real change to the benefit of future generations. When has so noble a quest been right there within our grasp? The Council must keep its word.
on behalf of the Verts/ALE Group. - (DE) Mr President, with President Obama in the US we now have a political leader who shows foresight and courage. President Obama is going to put green technologies, renewable energies and efficient cars at the centre of the reconstruction of the US economy.
It is also a question of the ethical reconstruction of this country which President Bush bankrupted in terms of its economy, peace policy and ethics. At the same time that we have this enormous historical opportunity, here in Europe we, who have always been international leaders, we, who have always set the standards for international climate policy, risk our long-term view being restrained by the dirtiest enterprises and their accomplices. It would be an historical error and we would lose all diplomatic credibility if this Parliament failed to help make a package for the future out of this package.
This is about politics, and I am proud that yesterday evening we made progress regarding renewable energies with the Liberals, Social Democrats and, albeit very hesitant, Conservatives. One Conservative still stands in my way, and that is Mr Berlusconi.
This climate package is also about the political future. I am glad that with Mr Rasmussen we have a Social Democrat leader who wants progress and green-social policy and not a return to the 1970s like other Social Democrats. I am glad that Mr Watson is on a green-Liberal course and the exciting question will be: how are we going to go about conserving nature? Where are the ethics in what is supposed to be the greatest People's Party in Europe? Do we really want to permit Conservatives like Mr Tusk, Mr Berlusconi and Mrs Merkel and their accomplices to prevent Europe from making historic progress for its citizens and the world here in this Parliament?
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, the new 20/20/20 formula used to sum up Europe's targets to combat climate change, is an ambitious commitment which would make Europe the undeniable leader in this global battle. To be honest, I should highlight the difference between the universal nature of this target and the unilateral approach of Europe's obligations. In my opinion, we should be bold enough to admit that this demonstration of our ability could prove to be, at the same time, of no use for the environment and crippling for our industry, if it is not considered in multilateral negotiations.
Obviously, we all support the aim of protecting the environment, but in order to do this, we have to identify the most effective instruments, which enjoy broad support. It is essential that these two conditions be combined, as having one without the other would frustrate all our efforts and could even have irreparable consequences for our industry. A cost-benefits analysis is, therefore, fundamental. I would stress that an approach of this kind in no way means gauging or questioning the importance of safeguarding the planet; I simply believe that the instruments which comprise the climate and energy package, first and foremost revision of the ETS directive, must be carefully evaluated, including in terms of the economic or bureaucratic burdens on our businesses and the public purse, as well as in terms of the competitiveness of European manufacturing, with special emphasis on small and medium-sized enterprises.
This line of reasoning is legitimate, especially at a time when the global economy is hostage to a poor economic climate, calling for a fresh analysis of the philosophy of the package: I am referring to a review of the criteria used to calculate the national targets. Above all, it is imperative to take full advantage of the so-called flexibility mechanisms and only then can we hope to remain competitive at global level. I will conclude by stressing that, at this time, it is more vital than ever to avoid attempts to exploit divisions between defenders of industry and champions of the environment.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, Mr Borloo, Mr Piebalgs, Mr Dimas, some say that the European 20/20/20 directive imposes excessively high costs on the economy of the European Union. Among these is the Italian Government, which has estimated almost doubled costs, without, however, backing up its estimates with any convincing evidence. Such positions nevertheless underestimate the future price of fossil fuels and disregard the substantial advantages resulting from the rapid diffusion of renewable energies: for example, the security of energy supply, but above all the creation of new jobs, at a time of recession when thousands of workers are being forced out of production processes.
Greater energy efficiency and the widespread use of renewables are the key to leaving the economic crisis behind. Devoting a large part of public funds to bailing out the banks means reintroducing the same economic model, based purely on finance, which led to the crisis we are trying to tackle. We cannot deal with the economic situation without changing our strategy. The EU directive focuses on innovation and in particular tries to tackle, in time, the upheaval caused by the climate change now underway. This is a problem set to weigh ever heavier on the lives of European citizens and the economies of the Member States. This is why public investment must not be used, once again, to sustain traditional sectors, but must concentrate on areas which lead to innovation in the fields of energy and the environment.
The development of distribution networks and priority access to them are key factors for the growth of the renewable energy sector. Between the 1960s and the 1980s, the huge expenditure on network infrastructure for large-scale centralised systems was provided by major public investments. This should also be the case to ensure the future of the renewable energy-based system. We therefore need to run renewable energy plants using new technologies. This is why we need investment, research and development of technologies. We urgently need to adopt this package at first reading during the December plenary session, as expected by Europe's citizens. We cannot allow the short-sighted self-interest of certain states and certain economic interests to block this process.
on behalf of the IND/DEM Group. - (NL) Mr President, in recent weeks, we have worked with might and main on the negotiations concerning the climate change and energy package. They have taken up a great deal of our time, but are, to my mind, worth every minute of it. I should, in particular, like to thank the rapporteurs for the enormous efforts they have made and encourage them to insist on an ambitious agreement in the next two weeks. I should equally like to thank the Presidency and the Commission for their relentless efforts during the negotiations.
Sometimes, I get the impression that the Presidency has great difficulty moving closer to Parliament's opinion in terms of content, which could cause detriment to the ambitions of the climate package. I am, however, fully aware of the Presidency's difficult task of reaching a consensus within the Council, certainly now a number of Member States are using the financial crisis to weaken efforts in the areas of climate change and energy. This is a lamentable state of affairs.
If we delay our ambitions, it will cost us far more. Now is the time to find solutions. I would urge the Presidency to hold onto the promising efforts that were accepted at the European Council in the spring of 2007 and 2008. In the light of the climate change conference in Poznań that kicked off this week, and which we will attend along with an EU delegation, it is of paramount importance that we stick to our ambitions.
As such, in Bali, we promised the rest of the world we would come up with a far-reaching climate change package, and we should not disappoint them. If we do, the European Union will lose their trust, which will, in turn, affect progress in the negotiations for a new climate change treaty. Man has been entrusted with Planet Earth as its steward. It is our duty, where possible, to undo the damage we have caused creation.
Mr President, we are undoubtedly facing the greatest crisis that I have seen in my lifetime, but the threat is posed not by global warming but by our policy responses to global warming. It is certainly true that the earth has warmed slightly and intermittently over the last 150 years, but that change is entirely consistent with well-established, long-term natural climate cycles established over thousands of years. We have seen the Holocene Maxima, we have seen the Roman Optimum, we have seen the Medieval Warm Period. It now appears we are moving into a new 21st century climate optimum.
The fact is that the sea level is rising no faster today than it has been for centuries. The fact is that total global ice mass is broadly constant. The fact is that extreme weather events are no more frequent today than they were a hundred years ago, and that the polar bear, far from being threatened as a species, has in fact shown a dramatic increase in population over the last few decades.
It is true that carbon dioxide is a greenhouse gas, although a much less important greenhouse gas than water vapour, but the effect of CO2 climate forcing is non-linear. It is a law of diminishing returns. From the current level of about 380 parts per million in the atmosphere, further CO2 increases will have a trivial effect.
Meantime our policies will have a devastating economic effect. The damage will be vast. Our unachievable renewables targets, especially with regard to wind energy, actually threaten to cut off supplies of electricity.
The policies will fail as Kyoto has failed. Even if the West cuts emissions, clearly the emerging markets of China and India will not. CO2 levels will keep rising for at least half a century. The fact is that 1998 was the hottest year in living memory and for the last ten years the world has become cooler. The measures we are debating today represent the greatest collective flight from reality that we have ever seen.
Ladies and gentlemen, I have a brief procedural announcement to make. As you are aware, Parliament decided to wait for the Council's plane to land before commencing this important debate. This means that our timetable has been set back considerably, but we also have the courtesy to fulfil our commitments to our guests.
As you know, we are expecting the Dalai Lama in this House at 11.30 a.m. Obviously, the formal sitting will be held at 11.30 a.m.
This means that we will certainly not be able to finish the current debate at 11.30 a.m. The final speakers will therefore have to take the floor after the formal sitting, which will also put back voting time. Naturally all of this will be displayed on your screens.
I would now ask the speakers to adhere strictly to their speaking time.
(DE) Mr President, Some of us still look tired because they were talking until 2 a.m. this morning. We want a global agreement, but that naturally requires the involvement of all the major players: China, India and above all the US. Without this involvement it will not be possible to combat climate change even if Europe makes the most strenuous efforts. Admittedly, we are behind the targets for 2020, but we are not only responsible for the climate, but also for the retention of jobs and for the competitiveness of our economy. This is the dilemma in which we find ourselves and I can only say that the proposals from the Commission were not good enough for us to be able to adopt them.
We are now debating and consulting so intensively because, contrary to public statements, the proposals from the Commission have failed to consider these aspects sufficiently. I therefore believe - Mr Schulz is right - that we must observe our participatory rights and cannot issue any blank cheques. However, the interim results with the car, for example, where we have found a responsible compromise which does not suit the industry but ensures adequate transitional periods, we can endorse, even if a few Greens protest against it or a unified lobby of different interests tries to disparage this useable compromise.
With renewable energies it is a question of opening up all the possibilities but also of not ruling out technological innovations from the outset either. And with the greatest sticking point, emissions trading, the relocation of jobs must be avoided. The regulation must be simple, it must be affordable for consumers and industry, and it must prevent competitive distortions between the Member States. That is our aim. If it is achieved then we can agree to the package.
Mr President, firstly I want to thank the French Presidency because it is committed to getting a deal and so are we. But, as people have said, it cannot just be any deal.
I am the PSE Group's shadow for the emissions trading scheme and we want a number of things. We want to make sure the bulk of the effort is made in Europe, not by offsetting. Offsetting must be subject to strict quality controls; it cannot just be any old projects. We want identified funding to tackle climate change mitigation. We cannot go into international negotiations with vague promises about the funding for developing countries. I now want the Council to move on this issue of earmarking. We need some movement there. We cannot go naked into the conference chamber. We need clear criteria on carbon leakage to give certainty to our businesses and to make sure they are not disadvantaged.
Mr Borloo, you spoke about special arrangements for some countries in difficulty. I think that is acceptable, provided they are time-limited and do not undermine the overall architecture of the project. This Group will support those special arrangements if they are in that context.
A lot of people have talked about leadership this morning, about Europe leading. Yesterday some of us met some of the key players from China and the United States, who were going to be in Poznań and will be in Copenhagen. To be honest, they are pretty sceptical about Europe leading on climate change and they made it very clear that, if we do not lead, they have their own plans. So Europe has to make a choice: either we lead or we dance to other people's tunes.
You mentioned the economic crisis. It was failure to act to regulate financial institutions which has caused this crisis - failure by politicians as well as banks. Let us not make that same mistake on climate change. If we do, it will be ordinary people who will pay the price for our failure, just as they are paying the price today for failure on the banking crisis.
Mr President, it is one thing to get agreement from 27 Member States on some noble words and a great deal more difficult to secure support for practical action. I think the deal we have just done on cars and CO2 demonstrates that: it is really not the most ambitious measure that we could ever have imagined. But if we fail to advance significantly on every front, we can at least look to some technologies where I think more progress can be made. You will know that I am speaking here in particular of carbon capture and storage.
I think the Council really has to appreciate just how much potential this technology has to make a huge difference in abating CO2 emissions into the atmosphere. If we are to secure an international agreement, if we are to lock China in - which gets 80% of its electricity from coal - we have got to deal with the problem of big power stations, big fossil-fuel, carbon dioxide-generating power stations.
The first step is to test and develop the technology. We have got to get the demonstration projects up and running. So I very much welcome the support that the Presidency and the Commission are now giving to the principle that we should be using some ETS allowances to provide the necessary support funding. But the criticism is clear. What is on the table from the Council is not enough. It will not deliver the pledge made by Heads of Government last year to have up to 12 demonstration projects in operation by 2015.
This technology can make a huge difference. In the next two weeks we have a chance to negotiate a deal to actually put this technology into practice.
(DE) Mr President, ladies and gentlemen, once again this very basic question poses itself: are environmental protection, climate protection and financial and industrial policy compatible? I have the feeling that we have actually gone backwards in the debate and I am constantly presented with the argument that industry and the economy must be taken into account in difficult times and that it is not possible to make any demands of them because otherwise progress will be halted.
Mr Langen, who, in your opinion, is responsible for the fact that precisely in the car industry things are not going at all well? And this is the case all over the world. There is a sales crisis everywhere. In my opinion, it is the result of mismanagement, of the wrong industrial strategies, but definitely not the result of having established forward-looking environmental policy with regard to the car industry.
(Applause)
Where are the efficient cars which the Europeans wanted to be able to launch in bulk on the markets of the future then? Now I read that they would need European research facilities to enable them to make technological progress. But companies do have the technology for environmentally friendly cars. We must provide the framework so that these environmentally friendly cars can at last be sold too. What are we doing? We are once again delaying a regulation which we already deemed sensible in 1995. In 1995 it was discussed: 120 grams for 2012! What we are now permitting with this regulation - it beggars belief - is for the average emissions from the new European car fleet to be higher in 2012 than it is today.
(Protests)
Who is lying, Mr Langen, you alone do not decide, but it will be obvious.
(Applause)
I think that in this European Parliament we must in fact decide whether or not we can really change our manner of pursuing economic affairs, which is based on over-consumption, 'excess' and a philosophy of 'ever larger'. At the heart of the matter, the financial crisis, the climate crisis and poverty in the world can be explained by our over-consumption and the enormous greed of the industrialised countries. If we are unable to change this, Mr Langen, then the future is bleak. In this century no one will be able to remember the phase of climate policy or crisis policy in Europe.
(PL) Mr President, the European Union's attempt to adopt this development strategy, which assumes that a drastic reduction of carbon emissions generated by human activity will have a significant impact on cyclical climate change, and the attempt to impose such a strategy on the whole world, is the most utopian idea of our time.
I will mention several figures which will fully demonstrate the absurdity of this assumption. For instance, the International Energy Agency maintains that reducing carbon emissions by 50% will have cost the world approximately USD 45 billion by the year 2050, and that this amount of money will reduce temperatures, and I quote, 'by 0.02 degrees', that is, by less than the statistical error, which can have no effect on the progress of cyclical climate change. At the same time, it will result in a rapid decline in the development of human civilisation.
(IT) Mr President, ladies and gentlemen, in a report, a brief one this time, a few days ago, the Intergovernmental Panel on Climate Change announced that CO2 emissions have again started to rise faster than was forecast. Therefore, we too need to speed up our decisions and ensure they are satisfactory. Parliament, as certain fellow Members have pointed out, has worked intelligently, competently, and I would even say passionately, and has already adopted important texts in the Committee on the Environment, Public Health and Food Safety.
We expect the Commission - and I have no doubts about it as I respect Mr Dimas' work - and the Council, to acknowledge the value of this work. We are in codecision, and must therefore meet the deadlines and reach agreement prior to the next session in Strasbourg. We must not undermine our commitments, but uphold Parliament's fundamental points, such as effective cuts, the automatic switch from 20 to 30%, the creation of an adaptation fund and technology transfer to third countries. Europe must play a decisive role in Poznań, remembering, among other things, that it is in Europe's own interest to secure a post-Kyoto agreement with China and the USA.
I am deeply saddened, as an Italian, that the government of my country and Confindustria have taken such a reactionary and harmful position, first and foremost for my country. To say that the economic crisis makes taking action on the climate impossible is foolish; on the contrary, combating climate change is precisely what our point of reference for a green industrial reconversion must be, and which must lie at the heart of our action during this dramatic crisis. The environment is not a problem for the economy, but the key to its solution, along with a different social approach to a crisis resulting precisely from a sick economy that harms the environment and employment.
(DA) Mr President, it is with great pleasure that I am following the renewed interest in green growth that has followed in the wake of the financial crisis. Yet, like all new political phenomena, the new green wave also requires a dose of healthy scepticism. You could very well get the idea that this is more about creating an alibi for subsidising outdated heavy industry than about actually wanting to conduct a climate-change policy. Indeed, if you were a little cheeky, you could say that it resembles an attempt to re-introduce an old-fashioned protectionist industrial policy, under which the big countries in the EU, whose economies are dependent on the car industry, are to be given permission to grant state aid. I am not that cheeky, however! I therefore welcome the new green line and would like to say that what we need is a truly visionary focus. We should concentrate on switching Europe's car production over to producing electric cars that can be powered by renewable energy. One fifth of all the CO2 emissions in Europe come from the transport sector. If we focus our efforts on this area then we will really be able to do something about CO2 emissions and reduce emissions of noise and particulate matter.
(NL) Mr President, whilst I support the gist of the objectives, particularly as regards the climate change plan, to wit the objective of reducing CO2 emissions and dependence on energy imports from outside the European Union, I am also convinced that more realism is called for in the specific objectives that are being put forward. The key standard for determining the share of renewable energy is the Member States' gross domestic product and not the natural potential to produce this renewable energy.
Flanders, future Member State of the European Union, is put at a disadvantage on this score. With its very limited coastline, non-existing potential for storage reservoirs, little sun, few open spaces, and so on, it is a complete mystery how the share of renewable energy could be increased from barely 2% to 13% by 2020. As such, the way in which the climate plan is to be fleshed out will be an extremely hard nut to crack for both Flemish industry and Flemish consumers, who will also be faced with higher electricity bills, for example.
Mr President, I agree with the view that politicians everywhere are afraid of long-term decisions because of short-term effects. As David Puttnam said recently in Dublin, the political establishment is by nature conservative and afraid of sudden change at local, regional and national level - and, I would add, also at European level.
On climate legislation we have no choice. As politicians we owe it to our communities, to all communities, to future communities, to stand up and be counted.
The science is a given. We know what we have to do: it is a year since the Commission adopted the Climate and Energy Package, and much work has been done. The French Presidency has made it a priority, and together we have been working hard to deliver a good deal by the end of the year; what was a possibility is now becoming a probability.
Having witnessed first-hand many frustrating COPs in recent years, I have always believed in the need for Europe to drive this process forward, as we did in Bali, and to deliver in time for the COP 15 in Copenhagen.
But be warned: we will not just 'sign off' on any deal. I have made this very clear to the French Presidency, and there is a clear understanding that the European Parliament will not be presented with a fait accompli. And Parliament is not leaving it up to the Heads of State and Government to 'sign off'. Make no mistake about that. Any signing off will be done at a subsequent trialogue between the French Presidency and the European Parliament.
I would, however, just add - and I would ask Minister Borloo to deliver on this, and make it very clear to President Sarkozy - that a generous percentage of the auction revenues should be earmarked for adaptation and mitigation in developing countries, because legislation without generous financing will not result in a global agreement. Make no mistake about that.
Yes, as we discuss and debate our post-2012 package against a backdrop of serious global economic recession and financial crisis, we will need all the incisive governance, entrepreneurial flair and scientific innovation that we can muster. Investment, jobs, salaries, consumption and saving our planet are all synonymous, and we will depend on our ability to switch from carbon-spewing fossil fuels to more sustainable energy sources, and to bring all our colleagues around the world to the UN table with us.
- (FR) Mr President, it is rare for the European Parliament to deal with subjects that have such a far-reaching impact on the peoples of Europe, and even of the world, as the energy and climate change package does. Instead of handling this subject with transparency, however, every effort is being made to secure support for this vitally important package by bypassing Parliament's usual democratic procedures.
Of course, the competent committees have been able to voice their opinions, but this House has never been able to take up a position, with the result that each Member's democratic right to amend the Commission's proposals is destroyed. While enhanced cooperation between the Committee on the Environment, Public Health and Food Safety and the Committee on Industry, Research and Energy was decided on, negotiations took place at an informal trialogue on the basis of the vote held in just one committee. Do I really need to point out that this vote does not necessarily reflect the majority view of Parliament?
Moreover, the positions adopted by the competent committees as a rule exist only in English, thereby preventing many Members from really understanding the extent of the proposed measures. This denial of democracy was justified by Europe's desire to set the rest of the world a good example at the Poznań Conference. The fact is, this conference will have pulled down its shutters before the Heads of State or Government arrive at an agreement. Mr Borloo is right to stress the need for an agreement at Heads of State or Government level, but we must not dispense with the contribution of Members directly elected by the peoples of Europe.
Parliament will nevertheless be called upon to endorse the compromises negotiated by the Presidency at the next European Council, thereby reducing the codecision laid down in the Treaties to an exercise in style. This is unacceptable. I want an agreement, but not any old agreement. I want an agreement attained with democratic transparency. I hope to see a comprehensive agreement reached in Copenhagen in 2009, but adjustment of the European effort within the framework of this comprehensive agreement cannot take place via comitology, as the Commission proposes and as my fellow Members in the Group of the Greens/European Free Alliance, in particular, want. An ambitious climate change policy, Mr President, cannot be decided on behind closed doors and without the citizens' knowledge.
(SV) Mr President, the period for the climate negotiations - the EU's climate change package - is running out and responsibility for our being ready on time lies with the French Presidency. Parliament's position was clear as far back as September. We will not accept a watered-down proposal. Codecision applies to everybody, including Poland.
The energy package is also being discussed. The energy package is hugely important for transparency and a functioning market. However, I wish to take up certain parts of it that deal with trading in emissions rights. Firstly, the polluter must pay. Therefore we cannot compromise on an auction, and to give everything away free of charge would be absolutely crazy. Secondly, if the measures force the businesses to move out of Europe through carbon dioxide leakage, naturally they must be compensated. However, a global convention minimises this risk. Therefore we must not be too hasty and pinpoint victims before the climate conference in Copenhagen. I wish to point out that there are rules on small businesses and combined heat and power that are very important for the industry.
The money received from climate measures must also be invested in climate measures. Consequently, the revenue must be earmarked. Poor countries are worried. Money is needed for mitigation and aid in these countries; there are 27 of us and 77 of them.
Finally, I would like to remind our French Members of something General de Gaulle once said, that in politics it is not the intention that counts, but rather the result. We now have 24 hours of Parliament and the trialogue on trading in emissions rights in which to act.
Mr President, I am speaking English for the first time in this plenary because I hope that the French Presidency will listen to me. Unfortunately, the present model for effort-sharing proposed by the Council would mean that the European Union would reduce emissions mainly outside the EU through CDM/JI. It would mean moving up to 70% of the emission reductions elsewhere, mainly to developing countries. This would totally undermine the credibility of our climate policy. An absolute red line for Parliament is a 50% limit for offsetting, which would ensure that the majority of our emissions reductions are domestic.
This 50% limit has always been a cornerstone of the EU climate policy, through the long years of the Kyoto negotiations. The high CDM quota proposed by the Council would mean a U-turn in EU climate policy. This would give too easy an argument for everybody who wants to diminish and blacken EU climate policy.
The IPCC says that the industrialised countries should reduce domestic emissions by 25 to 40% and developing countries by between 15 and 30% compared to business as usual. We cannot double-count emission reductions. If we want to offset the majority of our emission reductions, then de facto we demand more from developing countries than from ourselves. It is very hard to see how this would help international negotiations and I really hope that the French Presidency understands this basic point of international climate policy.
(PL) Mr President, we have now said virtually everything about energy and climate change. We know that climate change is happening, but we also know that a much more significant global warming occurred in the past. We know that in the natural environment carbon emission occurs largely without human intervention. Human contribution to carbon emission is only around 4%. The main source of CO2 is the ocean, which contains 50 times more carbon dioxide than the atmosphere.
Individual countries do not emit equal quantities of carbon dioxide. Large quantities are emitted by developing countries, such as China and India. Without reducing their emissions, Europe alone will not be able to solve this problem. The problem will not be solved either by imposing restrictions on countries with significant carbon emission levels. Economies such as Poland's will continue to rely on energy from coal and on biofuels for a long time to come. These sources will remain the main driving forces of their economies.
The expected 20% reduction of CO2 emissions by the year 2020 on the proposed terms will destroy those economies. The plan to reduce CO2 emissions by 80% by the year 2050 would result in the collapse of the energy economy not only in Poland but also in many other countries, and would undoubtedly lead to a total economic disaster.
We must therefore study the problem in greater depth and take protective action. Its solution will certainly not be advanced by bilateral talks between Russia and Germany, excluding other Member States. This is an issue which we must discuss together and find a common solution. I hope that the Poznań meeting, and the subsequent Copenhagen meeting, will result in an agreement and in a solution which will be beneficial to all.
(EL) Mr President, the discussions in Poznań, and in Copenhagen a year from now must succeed. There is no more room for wishful thinking and other delays. Just the day before yesterday, the European Parliament, with an outstanding majority, almost unanimously, voted in favour of the Florenz report, requesting ambitious goals, adequate funds and direct measures, but the corrupt alliance in the Council and the Commission is trying to slice through and undermine this effort.
It is unacceptable for the Council to undermine the role of Parliament, just to please Mr Berlusconi and a few other new members of the European Union. The interests of European citizens and the historical interests of the European Union itself must come first. The European Union must continue to lead this effort and avoid undermining the European Parliament's will to contribute.
(PL) Mr President, the imposition of the drastic solutions contained in the energy and climate change package on European Union states which account for only 15% of global carbon emissions will have a destructive impact not only on Poland, but also on Europe and the world.
While the old EU states have reduced their carbon emissions by approximately 3%, in Poland, as a result of industrial transformation and the modernisation process, emissions have been reduced by approximately 30%. In spite of this, the European Union demands further reductions, which are supposed to represent implementation of solidarity and burden sharing, but which are certain to lead to the collapse of our industry and to a huge rise in costs.
In addition, we oppose the CCS Directive recently imposed. This will make it impossible for Poland to use geothermal energy and to achieve the goal of a 20% share of renewable energy. On the contrary, it could become the cause of an environmental disaster, rather than ensuring environmental protection. Releasing carbon dioxide from the earth's strata can cause the death of living beings as well as tectonic movements and earthquakes.
(DE) Mr President, Europe is warming up faster than the global average. Within one decade, as you are aware, the injuries caused by natural disasters have doubled to almost 14 billion annually. We must therefore consider our next steps carefully. This is precisely where we still have problems.
If we now consider exemptions from emissions trading, it must not be forgotten that energy enterprises have shamelessly charged the consumer for their free certificates in order to generate additional profits for themselves. This must not be allowed to happen again. We do not need any more ill-considered hasty reactions like the green fuel fiasco either. Alleged zero emissions from electric cars are useless if the power comes from coal-fired power stations.
In my view, however, it is quite ridiculous to extol nuclear energy as environmentally friendly in this situation. If the billions that go up in smoke for this on an annual basis were used for renewable energies, maybe we would not have any energy problems at all any more and we would certainly be a major step further forward in terms of CO2 reduction.
Furthermore, in this connection it must be remembered that in the long term we must encourage the subsidising of public transport and the movement of goods by rail.
(HU) Thank you, Mr President. We are all committed to stopping climate change, to preventing the global environmental catastrophe that threatens humanity. We know, of course, that this entails serious costs, which we citizens will sooner or later have to pay for one way or another.
We also know that the later we take action, the greater will be the damage, the more irreversible the processes, and the more we will have to pay. The question is whether, on the one hand, we are brave enough to be the first to take action and make the necessary sacrifices, and on the other hand, how we will share the burden among the various social and economic actors.
The legislative package before us shows that the European Union is committed to action, and it also demonstrates that, unfortunately, it is partisan, inconsistent and uses a double standard when it comes to implementation. It allows certain Member States to produce more emissions in 2020 than the Kyoto target set for 2010. Meanwhile others, who had already been performing well, are not given adequate incentives.
Why do we turn a blind eye to the fact that certain Member States do not care a whit about their promises, while others agree to make enormous sacrifices? It is likewise incomprehensible why the cement industry should have to reduce twice as much as the waste industry or transport. Minister, the brave government is not one that dares to mete out harsh punishment to companies, but one that is just as severe toward itself. The wise government is not one that takes citizens' money abroad under the Clean Development Mechanism (CDM), but one that invests at home, within the EU, reducing our energy dependency by creating new, marketable, clean technologies.
The present global economic recession is no reason for failing to take action, but on the contrary, it is an opportunity for a breakthrough. Europe's historical responsibility and opportunity also means assuming a pioneering role in this third industrial revolution. Thank you for your attention.
(IT) Mr President, ladies and gentlemen, I would like to thank my fellow Members, starting with my group chairman, Mr Schulz, who rightly highlighted the result attained last Monday with the agreement on the regulation laying down the requirement to reduce CO2 emissions from motor vehicles.
I would like to explain why, intentionally and in agreement with the French Presidency, which has done a wonderful job - I wanted to say so informally - why, to stay on a car theme, I speeded up the securing of this agreement, putting my foot on the throttle, so to speak. This was for two reasons: the first is because I felt it important for the package to move forward, at least on one issue, to show that it really is possible - difficult, but possible - to reconcile different requirements: protection of the environment and combating climate change, on the one hand, and the economic dimension of competitiveness and social issues, as well as employment, on the other. We are aware of the extent of the current crisis in the motor industry, and doing this at this point in time sends an extremely important signal.
However, I put my foot on the throttle for another reason too. I thought that it would be much better to conclude this dossier ahead of the European Council next week so that, if I may put it bluntly, no one can put their oar in. No head of state or government will be able to get their hands on the regulation. I am addressing my fellow Members who, like Mr Davies, have criticised this agreement, but have not realised that it would also have been better if the other dossiers - such as Mr Davies's dossier, where everything is already in place to reach an agreement - had already been concluded. I would like to tell you something, Mr Borloo, if you will allow me one moment longer: we do not always manage to reach unanimity here, so take heart, and do not allow a similar situation to what happened yesterday on renewables, where one country, unfortunately my own, vetoed the proposal, thereby making an agreement impossible.
(DA) Mr President, it has been fascinating to be involved in negotiating the climate package, first in the committee and then in the trilogue negotiations in which I am taking part in the capacity of shadow rapporteur on the effort-sharing directive. Here in Parliament we have shown a great aptitude for reaching compromises and coming up with ideas that could improve the Commission's proposals, for we are well aware that if we are to have a serious successor to the Kyoto Agreement we must be armed with an ambitious proposal when we meet up in Copenhagen.
It is now the Council we are waiting for. I would like to spell out a couple of key problems. It is important that the Council should understand that if the Member States want flexibility there must be a guarantee that the targets will be met, which must take the form of reporting coupled with consequences if the targets are not met. Empty promises will not put the brakes on global warming. It must also be made clear that we cannot just purchase our entire reduction from outside the EU. Instead, the majority of our efforts must be made in Europe. Anything else is neither serious nor credible if we actually want to obtain an international climate agreement as such behaviour can be interpreted as giving the message that we have already done our bit and there is no more we can do. Similarly, we must not lack the motivation for energy technology modernisation in Europe and we must ensure, through this package, progress towards a future where we base our energy use on forms of energy that are CO2-neutral. Last year, the EU's Heads of State or Government pledged to play a leadership role on the climate front - that represents a commitment. Parliament is ready. The Council must now demonstrate its will to produce results so that we can together take pleasure in the climate package as the best Christmas present this year.
Mr President, I share the anger and frustration of all those who are rightly criticising people in this Parliament and Council who are trying to destroy our commitments to an ambitious climate and energy package.
The EU is now calling into question its own 30% commitment, seeking to offset most of what reduction effort it sets itself, whittling away the auctioning demands of the power sector and almost all other industries, putting in place car efficiency standards that are worse than the status quo, and criminally failing to commit funds for solidarity with developing countries. All this means that the EU's climate package is looking increasingly empty, and Europe's politicians will not be forgiven for such a monumental failure of political leadership.
I want to challenge one sentiment that has been repeated several times today. We do not have to choose between tackling the economic crisis and tackling the climate crisis. We should be using the financial crisis as an opportunity to completely reshape the focus and direction of our economy, to make it a genuinely sustainable economy which will actually deliver environmental and economic benefits. This is a critical test for the whole EU project itself, and it is not one we can afford to fail.
(PL) Mr President, today's discussion concerns energy and environmental protection. The impact of greenhouse gas emissions on climate change is real, although other factors are currently being underestimated.
I should like to emphasise that action on this matter must have a global dimension. Otherwise what will be the result of our drastic restriction of emissions, if other countries do not do likewise? It will simply lead to European goods becoming uncompetitive, and to our markets being dominated by those who have not introduced such restrictions.
We must also take into account the situation of countries such as Poland, whose power generation industry is largely based on coal. It would be appropriate to recognise the huge progress in reducing carbon emissions recently achieved by those countries.
The energy and climate change package must therefore be sensible and at the same time imbued with the spirit of solidarity. It should also be innovative, and supportive of the economy and the environment, whilst ensuring security and looking to the future, which is especially important at this time of major economic downturn.
(SV) Mr President, in March 2007 the EU's Heads of Government promised that the EU would reduce its greenhouse gas emissions by at least 20% by 2020. This commitment is not in itself sufficient to stop the warming at the magic limit of 2ºC, as research tells us is required. Nonetheless, it was a promise to our citizens and a step in the right direction. It is therefore with great concern that I now see the tool for achieving this aim, the climate change package, becoming more and more impotent with each day that passes.
Last Monday an informal agreement was reached between the French Presidency and Parliament's large groups on how we will reduce carbon emissions from cars. The result is extremely easy to sum up: business as usual for the car industry. Absolutely incomprehensible! As far back as 1995 the Commission proposed that carbon emissions be limited to 120 g. Now, 13 years later, the target has been deferred again. This is a result of all the loopholes in the legislation in the form of the phase-in of both the number of cars that must meet the requirements and ineffective financial penalties.
I am also tired of hearing the financial crisis being used as an excuse for not taking responsibility for climate impact. The car industry has had more than a decade in which to switch to greener technology. This is not a result of the financial crisis; rather it is the result of ongoing overproduction and the failure of the car industry to make changes.
The negotiations on emissions trading are also in their final stages. They do not look good for the climate either. The CDM projects are a case in point. Of course we must support climate projects in developing countries, but this must be in addition to our own emissions reductions and must not replace them.
(PL) Mr President, under the guise of noble environmental protection objectives, the richest states and companies are forcing through a climate change package which will hit the less well-off European Union states. In the context of a world crisis, mining and power generation in countries including Poland are being attacked, at the expense of inhibiting economic growth and causing mass redundancies. I too support reducing carbon emissions in Europe and in the world, but not at any price.
We cannot close coal-fired power stations or coal mines overnight. It is not too late to work out a wise compromise acceptable to all states. But such a compromise will become possible only if the special features of national economies are taken into account. Otherwise we will be facing a situation of diktat and injustice, and we should not consent to that.
(DE) Mr President, carbon capture and storage is only one small cog in the overall climate package. But little cogs and little wheels have their significance too. That is why it is so important that we and the European Union clear the way for the construction and establishment of demonstration projects, because a whole new industry, a transitional technology for storing CO2 can be developed without minimising major efforts elsewhere.
There are three major demonstration projects in the world which have other targets, that is to say, to accelerate oil and gas production. However, we need our European demonstration plants because we are responsible for mines, for technology, but also for the regulatory framework for the time after the closure of mines, which we must then set in motion in Europe.
We have problems with financing, at least that is what is said. I do not believe these should be genuine problems. We put - and the figure stands - EUR 1 800 billion into the financial umbrella for companies and banks and for injection into businesses. 1 800 billion - and we do not have 10 billion or 5 billion to try out new technologies which might be of worldwide significance.
I have just come back from China. Here we talked about CCS technology, with China producing 60% of its energy from coal in future. South Africa, America, USA and Russia all need these technologies, and in Europe we fail to get these technologies off the ground. I think that we and the Council should make an effort to get funds via whichever instrument we can, be it ETS or others, so that we can blaze a global trail in precisely this technology.
(PL) Mr President, the problem of climate change is one of the greatest challenges facing humanity. The European Union has developed an ambitious programme of reducing carbon emissions by 20% by the year 2020, improving energy efficiency and increasing the share of energy from renewable sources.
These plans demonstrate that the Union wants to lead the world in combating climate change, but the European Union is not an island, and cannot act alone. If we do not convince our partners around the world to make equally ambitious adjustments, we will not be able to deal with the problem in spite of our best efforts.
The proposed changes must be designed in the most efficient way, so as to minimise what will in any case be huge costs for the economy, and thus reduce the burden on the individual. In assessing the Commission's proposal within this framework, I wish to point out two dangers.
First, the need for facilities producing energy to buy carbon emission permits at auction will lead to a significant rise in energy prices, especially in countries where coal plays a major role in power generation. This will have an adverse impact on household finances and on business competitiveness in those countries. The problem can be partially solved by benchmarking. This method rewards the most efficient solutions in their fuel category and thus allows the goal of carbon reduction to be achieved at a considerably lower cost.
Second, the currently proposed rights allocation system for emission strongly favours industries at risk of carbon leakage at the expense of heat and power generators. In fact, it puts richer countries in a privileged position, which does not seem to be a fair solution.
The allocation system should be designed so as to ensure that less well-off countries do not lose out to the others. The fairest system would seem to be one allocating auction revenue on the basis of Gross Domestic Product.
I call on the Commission and the Council to find a wise compromise, so that striving to achieve these goals does not undermine the competitiveness of our economies and cause living standards to deteriorate.
Mr President, thanks to the determination of the rapporteur, we have made huge progress in the negotiations on renewable energy. It was disappointing not to reach complete agreement last night, but the one clause at issue is not just about keeping inviolate the 20% by 2020 target: MEPs have worked long and hard to ensure that there is legal certainty in the flexibility mechanisms which Member States can use to help them achieve their renewables targets. A review of the flexibility mechanisms in 2014 risks undoing all that good work. It risks undermining the large-scale development of renewables and green-collar jobs which promise a renaissance for European regions like mine, North-East England. That is why we cannot give in on wording which is being insisted on by just one Member State.
But much positive progress has been made on the Renewables Directive. We have achieved a strong text on biofuels and, crucially, indirect land-use change will now be factored in at the insistence of the Parliament. I am also pleased that Member States will be required to push energy efficiency in order to achieve their renewables targets more easily.
At this point we must keep our nerve on the Renewables Directive - as indeed on the entire climate package. This legislation must work well for the EU, but it must also work as a strong offer on the table of the global negotiations.
- (FR) Mr President, Europe has been a pioneer before, and it wants to continue to act as a bridgehead in Copenhagen.
Of course the world is watching, observing us today, but its gaze is also focused on the Obama Administration. And we are right to wonder whether he is doing a better job, since we are still falling short in this area. We are falling short when it comes to polluters and, ultimately, leaving negotiation of the energy and climate change package to the Member States. Personally, I have lost all faith. We have been sounding the alarm to no avail for a long time. Across the Atlantic, the world's largest emitter has announced that, by 2020, it will cut emissions back to 1990 levels, in other words, a 60% reduction in its emissions. Furthermore, it wants directly to auction 100% of the allowances. I ask you: where is the fault in this? Of course, we pat ourselves on the back for our considerable efforts, even though we know for a fact that we fall far short of what the Intergovernmental Panel on Climate Change scientists are demanding.
In the US, trade unions have backed the transformation to a low-carbon economy. This really should inspire our manufacturers, who are preoccupied with using the environmental, financial and economic crises to make staff redundant, after years of making profits that were not redistributed to employees and after years of negotiating voluntary agreements on pollution, which were just as much of a failure.
(PL) Mr President, major climate changes are influenced by heat emission from the sun, which provides our planet with approximately 96% of its heat. Excessive CO2 and methane emission has an adverse impact on the environment and must therefore be reduced.
A way out of this impasse is to implement radical technical and organisational measures to accelerate the development of power generation from renewable sources, increase the generation of clean energy and speed up all actions enhancing energy efficiency and energy saving.
This will undoubtedly require restructuring expenditure and ensuring mobility of the funds allocated to such measures, but it must not result in a drastic increase of electricity prices. This would not be acceptable to European society or European industry. For this reason, the present version of the package requires major reworking.
Mr President, I am delighted to have the opportunity to contribute to today's debate. I was principally involved on behalf of the PPE-DE Group in Mr Sacconi's report on car CO2 emissions, and took part in the trialogue, and I would like to pay tribute to his work in helping to secure an agreement on this legislation. I can report that the PPE-DE Group last night agreed that we would support the draft agreement in the plenary vote.
That legislation has now been agreed and it ensures that we can encourage the vehicle manufacturers to move towards producing cleaner, greener and more efficient cars, but hopefully doing so in a sustainable way that will not cost jobs and prosperity in the industry. Like Mrs Hall, I too represent the north-east of England, and my region has very many thousands of jobs dependent on the car manufacturing industry; I hope that none of those will be affected by this legislation.
Let me say a word about the process. I have been particularly concerned that, during the progress of this legislation, it is being speeded through both the Council and Parliament with sometimes undue haste. Many times we were faced with receiving the 60-page documentation only an hour before the actual formal trialogues took place. Even before the final trialogue on Monday the Commission was still tabling technical adjustments to the wording a matter of minutes before the actual negotiations took place.
I do not believe that this is a good way to proceed. I think it is bad that there has not been proper scrutiny of this very important legislation either in the Council or in Parliament. I understand that is also the case with some of the other dossiers. I really believe that it is important that all of this legislation is scrutinised properly and that everybody has the chance to contribute to the debate. We must make sure that we get this very important legislation right and that there are no mistakes that we might discover in future.
(DE) Mr President, ladies and gentlemen, I had the honour of responding to President Barroso's proposed climate package on behalf of the Group. At the time I said that I supported the environmental policy targets wholeheartedly for my Group. And I still do. We cannot change our minds on this. However, I already referred to the problem of carbon leakage at that time, and it was clear to me then, Commissioners, that the Commission has not done enough work in this field. Now there is some catching up to do.
I thank the Presidency for undoubtedly trying to find solutions together with the parliamentarians. This is not about abandoning the targets, it is about giving those industries which use the latest environmental technologies a suitable initial advantage too, and not about inducing these industries to leave the European Union along with their jobs and environmental pollution.
The benchmark system, which has already been mentioned, must also be put into an appropriate form. It is also a question of enabling reliable planning. There is little point in establishing the principle now but then postponing its implementation for years until the Commission has worked out the details. Companies need reliable planning so that they can also invest now.
A last very important point: the revenue from the increases should actually be reused for environmental targets, either in our industry itself, so that it can modernise itself to be able to meet the environmental challenges, or even outside the European Union. I do not think the Ministers of Finance should be allowed to disappear with this money. It must be used for environmental protection.
(DE) Mr President, the environmental policy of the EU is facing a reality check. Economic performance in Europe is collapsing, and here we are considering how we can set up additional hurdles for our industry.
Emissions trading is supposed to reduce emissions, but first and foremost it will increase costs. This increases the danger that jobs will be exported. Meanwhile the rest of the world is calmly watching us. China really only has to bide its time, then steel will be produced there and no longer in Europe.
It is not for nothing that 11 000 steelworkers demonstrated in Brussels this week to keep their jobs. I welcome very much what Mr Swoboda has just said about the benchmark system, but the insight of the Social Democrats was very late in coming.
I am convinced that we enormously overestimate our importance if we believe we can significantly influence the global climate by means of political measures. In the 21st century those societies which answer two questions intelligently will be successful: Where does our energy come from and how do we employ it efficiently? A policy of particularly expensive and ideological CO2 avoidance, like that we are currently operating in Europe, will not lead to success.
(DE) Mr President, honourable President-in-Office of the Council, honourable Commissioners, fellow Members, I think the climate protection package is on track. Today I should just like to use my two minutes of speaking time to discuss the topic of emissions trading, because it is closest to my heart.
Permit me to take a look across the big pond at the US in this regard. What do the Americans do? Barack Obama has presented his plan 'New Energy for America'. When one reads it, one is delighted because the targets formulated in it are the same as ours. Reduction of greenhouse gas emissions by 2020, increasing the proportion of renewable energies, reducing energy consumption, reducing oil consumption, introducing a million plug-in hybrid vehicles by 2015. These are all projects and targets with which we are very familiar and which one can only support.
However, the big question is: how are the Americans going to do that? That is also where the big difference lies in relation to what we are doing in Europe. The Americans are investing heavily in their industry. The American Government is setting up an economic recovery programme worth USD 500 to 700 billion, and says that the majority of this money will go into the development of renewable energies and green technology. When you look at the details in the Americans' election manifesto, the talk is of billions in support for industry, to really bring industry up to world market level.
What are we doing? When I look at emissions trading, we are taxing our industry EUR 70 billion per annum. EUR 70 billion in additional taxes for our industry. I believe that the question of how our domestic industry is to remain competitive, and how we are to prevent our jobs from leaving Europe is justified.
I only support a regulation in the climate protection package which guarantees that we have no carbon leakage and that our domestic industry is also retained in Europe.
(Applause)
(BG) I would like to note that for me and my colleagues, it is important that an outcome is reached in the talks on climate and energy, so that Europe can be a leader in the talks for an international agreement. At the same time, however, I would like to express, with sadness, disappointment that progress has not been made in one of the most important issues for countries of Central and Eastern Europe and that is, for the just recognition of their efforts in the period from the time of the signing of the Kyoto Protocol to the present day in the reduction of emissions. I consider that a solution should be found which, within the framework of the compensatory mechanism, will also take into account the efforts made by these countries because, as well as their level of economic development, the issue of restructuring the economy in these countries has been quite topical these past years.
I'm delighted that Mr. Borloo made mention of the meeting to be held next week which could give progress to this issue. It is very important, in relation to electrical energy trade quotas, that this process takes into account the integration of this sector in various countries. In some countries there are long-term agreements and therefore the gradual implementation of these quotas, in countries where the market has not sufficiently integrated with the emissions trading system, will be a good solution. I applaud the search for a solution on carbon emissions and I consider that the up-to-date information issued by the Commission on this issue will contribute to finding solutions that will protect industry in countries which are in competition with neighbouring countries outside the European Union.
Mr President, the EU has the potential to be a global leader in the fight against climate change and that is what our citizens are expecting from us. Therefore it is crucial to reach a first-reading agreement on the climate change package, not only to meet those expectations but to go to Copenhagen with a unified position. I would like to thank my colleagues who have been working long hours to try to achieve this.
It is important to keep our ambitious targets, but at the same time we cannot ignore the dramatic impact of the financial crisis on the competitiveness of European industry, which has been greatly affected by it. Given this new economic context, it is even more important to consider the wide variety of industrial infrastructures in Member States and it should be recognised that some of them have achieved a rapid and large-scale reorganisation and modernisation.
This is why we need to offer reasonable and appropriate flexibility to Member States and industries to achieve their CO2 emission reduction targets.
Mr President, while we are discussing reductions for 2020 of 20%, or at best 30%, more and more scientists tell us we have to do much more. The reason is the most recent science presented after the IPCC reports, and the message is that climate change is both more rapid and more serious than experts thought only a few years ago.
The most alarming new information is about the interplay between the climate system, the oceans and the terrestrial eco-systems. Oceans and vegetation on land have camouflaged warming by absorbing more than half of man-made emissions so far. This sink capacity is now at risk because of global warming, and it is further aggravated by the over-use and destruction of major eco-systems, in particular forests. While we can control emissions, we have no control over such positive feedback on the planetary system. So our effort, in my opinion, is too small. Nevertheless we have to make a decision, hoping we can enhance our efforts step by step in cooperation with the rest of the world.
With regard to the package, I am concerned that auctioning is being questioned. We need auctioning to stimulate innovation and to raise revenues for much-needed support for adaptation and green investments in developing countries. I am also concerned about the level of offsets proposed. In my opinion we are thus postponing the necessary technology transformation in our part of the world.
I have been particularly involved in the negotiations on renewables. The most difficult area has been the sustainability criteria. Here we had a breakthrough last night with the Council on more ambitious greenhouse gas savings when using biofuels, and on including indirect land-use effects in the life-cycle analysis. I think that shows responsibility.
Let me make a final point. Climate change is different from all other issues we are discussing. We can negotiate the detailed level of budgets, for instance, but we cannot negotiate with nature.
- (CS) Ladies and gentlemen, the climate and energy package which we are debating today represents a compromise. It is a compromise between the interests of industry, the need to protect the environment and also of course the need for employment and for the protection of jobs in Europe, which is all the more acute in view of the current economic crisis. The climate and energy package also represents a compromise between the industrially-developed countries in the European Union and the countries in Europe where industry does not play such a significant role. Like all good compromises, this one assumes reasonable concessions from all of the parties. I firmly believe that we can reach a compromise which will suit all Member States, old and new, large and small, more industrially-developed and less industrially-developed, whether in the west, east, north, south or centre of Europe. At the end of the day, this is borne out by the deal over the proposed regulations for vehicle CO2 emissions and the deal over directives on energy from renewable sources.
Ladies and gentlemen, the European Union represents in many areas of life a model for other regions of the world. This applies also in the areas of energy and climate policy. It is in our vital interest to adopt the climate and energy package as quickly as possible and to play a leading role alongside the new American administration next year in Copenhagen.
(FI) Mr President, better use of renewable energy and promoting sustainable development are positive moves for the regions. They will not only have a beneficial impact on climate but will create jobs there and improve access to energy. Interregional differences, however, need to be taken into greater consideration. For example, the cold climate of the north and the crucial importance of the forest industry need to have greater visibility in the final decisions. I would also like to point out that there is a lot of drained bog in the north, where the wood produced and the sustainably exploited peat are extremely important in energy production there. I hope that this will also be taken into account when the decisions are being finalised.
(PL) Mr President, I should like to congratulate the French Presidency on the serious attention it has devoted to the energy and climate change package. Above all, I should like to thank the Presidency for listening to comments which were repeatedly made in Parliament, but were not treated with sufficient seriousness.
Fellow Members, the European Union has been able to manage in the most difficult circumstances. Now is also such a difficult moment. It is vital that we listen to one another and are open to opposing arguments. We have always been able to do that.
I should also like to take this opportunity to reassure Mr Turmes. As far as my own country is concerned, we are fully ready to adopt the package as soon as possible. Parliament is well aware of the proposed amendments. They do not in any way endanger the principal goal of the package, which is to reduce emissions.
We most certainly need a climate change package, and we need it as soon as possible. No one knows this better than Poland. We are responsible for negotiations at the Climate Convention and are aware that without a package we will not be able to make progress in global negotiations. What I have in mind is a package which would achieve all the proposed goals, I repeat, all goals up to the year 2020, but which would be easier to accept by our European economy.
Only a package of this kind can serve as a model for others, and such a package we have in mind. Moreover, only a strong economy, free from threats, will be able to invest in climate protection. If we weaken the economy, where will the funds for combating climate change come from? This is why this discussion is so important, and why it is important for us to listen to each other's arguments.
(FI) Mr President, I would like to stress what many here before have already said, which is that now that we are talking about the decisions which are under discussion, we have to remember that will only result in the implementation of the decisions that the Heads of State or Government took back in March, 2007. Moreover, the level of aspiration must be that we implement the decisions that have already been taken.
In that sense, what Commissioner Dimas said here about the relationship between flexibility and effective implementation is extremely important. We need action within the European Union and I wish to show my support for the rapporteur, Mrs Satu Hassi, when she says that it is our duty to take decisions within the European Union. Only in this way can we guarantee what many of us are speaking about, which is beating the economic crisis by means of eco-innovations and investing in new technology and new development. Unless we ensure that these requirements apply to us too, industry will not be motivated to start developing new technology. For this reason, I am slightly concerned if we are going to allow some countries special flexibility, as then in the worst-case scenario they will be losing out, which is to say they will not receive the technological benefits that the other EU countries will.
(BG) The long-term continuity of policies at a national and European level in the use of energy from renewable sources and the long-term continuity of investments are the key factors for the sustained development of the green energy market and for achieving the goals set for 2020 in an economically effective way. In order to use the diverse portfolio of green technologies, a diverse range of instruments is necessary. Whether this will be in the form of tariff schemes, investment grants and others depends on the level of development and use of alternative sources. This should be applied without this damaging competition between various market players in the energy sector. Such a complex strategy has the potential to affect upon the reduction of harmful emissions and upon the increase in energy security. This is a principle condition for the effective functioning of the economy and for ensuring peace of mind for our citizens.
- (FR) Mr Borloo, Mr Piebalgs, Mr Dimas, ladies and gentlemen, first of all I would like to congratulate the French Presidency on the efforts it is making to conclude this climate change package.
But, there you have it: just as we are discussing the challenge of climate change, what should appear on the negotiating table but the financial crisis. It is precisely the economic crisis and the reduction in our raw material resources that should allow a true sustainable industrial revolution.
I therefore say 'yes' to the three times twenty objective; 'yes' to clean engines; 'yes' to renewable energies with an energy mix; but 'no' to carbon leakage, and 'no' to relocations. We therefore need to support research and innovation and to help our businesses and our economy get through this transition period as painlessly as possible.
The agreement on cars' CO2 emissions was a job well done, even though I believe that the modulation of penalties is still inadequate. With regard to the capture and storage of carbon, we are waiting for the agreement on financing. On the subject of emission allowances, it is vital to find a fair and realistic way forward. The introduction of quantified thresholds is to be welcomed. We know, however, that there is still much to be done. Agreement at first reading is essential. Our businesses and industries expect to be put in the picture about future commitments. They need to plan their investments.
What would people say about the European Union if it did not secure an agreement by the end of the year? The European Union, which likes to think it sets such an example in combating climate change. The European Union, which is so ambitious regarding this fight against climate change. I dare not imagine how absurd it would be if Europe failed to reach an agreement but nevertheless wanted, in Copenhagen next year, to convince everyone that it is right.
I would therefore like to wish the French Presidency luck and congratulate it once more on the work it has accomplished.
(PT) Mr President, climate change is the great problem of our time. Urgent action to slow global warming is necessary. The Copenhagen Conference is the last chance to avoid collapse at a time when there are positive signs coming from the United States. With the election of President Obama, the European Union must present a credible and ambitious proposal in order to mobilise other regions.
As far as sharing the burden is concerned, an issue which I have followed closely as shadow rapporteur for the Socialist Group in the European Parliament and on which, I hope, we will be able to reach an agreement, I think the Member States have to undertake to reduce CO2 emissions internally, and not only at the expense of external credits. The economic crisis is not, as some people here say, the result of environmental policies: it was caused by damaging management and there are probably cases for the police, not politics.
The European Parliament is doing its homework: it is to be hoped that the Council does the same, without giving in to national selfishness and false arguments. The development of new technologies brings opportunities for the economy and for creating jobs.
I close, Mr President-in-Office of the Council and my dear fellow Members, with an appeal for us to all make an effort to reach an agreement at first reading. The world needs an international agreement and the citizens expect us to take measures.
(BG) Climate change is occurring at ever faster rates than were envisaged. If the European Union wants to be a leader at the UN meeting in 2009 in Copenhagen on reaching a global agreement for a real fight against climate change after 2012, then there must be a reduction in greenhouse emissions within the European Union. In order for the new Member States to achieve effective reductions in harmful emissions, it would be good to consider the gradual application of a 100% Auction for the electricity production sector, as well as extending the transitional periods. The new Member States still rely, to a high degree, on coal as the main primary energy source. In these states the transition to alternative energy sources is happening at a slower rate and therefore, tough measures for the reduction of harmful emissions could have undesirable social effects. I call upon the Commission and the Council to take into account the fulfilment of the obligations of the Kyoto Protocol up to now and the true preparedness of every single Member State, so that the measures set have an impact.
(ES) Mr President, first of all I should like to thank all those who have spoken, including the Commission, the Presidency and my fellow Members, for the work that they have done and their willingness to address the issue.
I shall start by making four points that I believe are fundamental in relation to tackling the problem. The first one is that our consumption of coal is growing all the time, for obvious reasons, due to the development of vast areas of the planet, which had not happened before. Secondly, as a result of this greater coal consumption CO2 emissions are increasing. Thirdly, we must not forget that the competitiveness of industries is now measured globally. Fourthly, and no less importantly, we must never forget that when we talk about the economy we are talking above all about people. That is because if the economy is fine, people's wellbeing will also be fine and, if not, then the opposite will be the case.
The last two points mean that the competitiveness of European industry must not be damaged unnecessarily at this time of particular difficulty, when there are no international rules and requirements applicable to the same industries elsewhere in the world. The first two points mean that we need a realistic, viable and hence effective international agreement that includes the large CO2-emitting countries, which are also therefore large coal consumers. Without such an agreement we cannot efficiently achieve the ultimate objective, which is to reduce those CO2 emissions.
Representatives of the Presidency and Commission, ladies and gentlemen, essentially, leadership consists of proposing formulae enabling us to achieve our objectives. The rest is not much more than fantasy.
(LT) None of the European Union countries has yet faced the problems of the scale which will fall over Lithuania in one year. I am referring to power industry problems. According to the accession treaty to the EU, Lithuania will have to shut down the Ignalina Nuclear Power Plant, which produces about 70% of the electricity requirements of the country. The Commission's proposal to Lithuania authorised a slight increase in greenhouse gas emissions compared to 2005, but the proposal does not take into account the consequences of the Ignalina Nuclear Power Plant decommissioning, and indeed after that the Lithuanian power plants will generate nearly double the volume of such gases. After 2009 Lithuania will be the only one of the new European Union countries to lack emission permits. All this will negatively affect industry and the entire economy, as well as private users. It is anticipated that electricity prices will rise to double their current level, or more.
The growing use of fossil fuel energy sources will increase emissions by 5 million tonnes annually. Therefore, Lithuania hopes to receive an exemption roughly corresponding in size from the emission trade system rules for annual non-saleable emission permits, until a new power plant is built. The climate change package is extremely important and sensitive. I understand that each country has its own challenges and features. It would be very sad if requests for exceptions upset this fragile document, which is so necessary for Europe and the entire world. However, the Lithuanian situation is truly dramatic, and also unique, as we do not have a connection to the western European electric grid. I encourage the trialogue participants to take this into account.
Mr President, eyes and minds are now focused on the key issues and that is why I think we are making progress But, Minister and Commissioner, you have not heard today the voice that I think you should be hearing and that is voice of the low-income countries. Some of us have just returned from the ACP meeting in Papua New Guinea and we know that the low-income countries are the biggest victims of our past growth and they need our support.
The Pacific islands are quite literally sinking beneath the waves. Global warming is bringing new diseases, mosquitoes carrying malaria and dengue fever into that region. We return to find letters from the peripheral maritime regions of Europe saying much the same thing. They are desperate for us to take action to support them, too.
At the ACP meeting we looked at the consequences of failing to prevent and failing to manage climate change. Even if we meet our 2o target that means a 25% reduction in water availability; it means a 10% decline in crop yields; it means 50 million more people subject to malaria; it means 10 million more subject to coastal flooding; it means dramatic increases in respiratory, cardiovascular, vector-borne diseases, skin cancer and eyesight problems.
If they fail, we fail. Their diseases are already our diseases. Their migration will become our migration. Their desperation could lead to desperation as they spill across our borders too and it is for our sakes as much as for theirs that we must help them make progress, and make it quickly.
(DA) Mr President, Commissioner, ladies and gentlemen, let me begin by thanking our rapporteur Mr Turmes for his impressive work in connection with the directive on renewable energy. Similarly, I would also like to thank Parliament's various secretariats, advisors and assistants. Unfortunately, we were unable to conclude the negotiations with the Council overnight, even if, from Parliament's side, we were aiming for an agreement and we were ready to make concessions. Yet, as you know, it takes two to tango and two willing parties to achieve an agreement. As the rapporteur for the Socialist Group in the European Parliament on this directive, I had been looking forward to standing here this morning with a fully negotiated package. A package that clearly bore our fingerprints. This directive will revolutionise Europe's energy policy. It will allow us to bring an end to more than a hundred years of dependence on oil and gas. A dependence that has damaged our environment and has caused wars, unrest and inequality all over the world. It is therefore crucial that we now cross the t's and dot the i's on this agreement.
We have already ensured that clear and robust sustainability criteria will be laid down for the production of biofuels for our cars. We have ensured that the heavy energy consumption by buildings will be restricted and we have ensured that producers of wind turbines and solar cells will have a guarantee that Europe will invest in renewable energy. The last stumbling block is that we are standing by all the binding targets for 2020. The problem is that a single Member State is blocking an agreement. All I can do, therefore, is to make a vigorous appeal to the Council to re-evaluate its position in order to allow Europe to obtain the energy agreement that we so badly need.
(SV) Mr President, it is one of the most important tasks of Europe and the European Union now to ensure that we get an international commitment to take seriously the global targets relating to climate policy. It will also be one of the most important tasks of the Swedish Presidency to ensure that we get this international commitment at the Copenhagen conference.
I believe it may be important when discussing these issues to remember that success in Copenhagen, with a broad international commitment, means much more than the various details of the package that we are now discussing. That is why it is so important to ensure that we now get a climate change package in place that fulfils the targets we have set.
I believe it is important that we are pragmatic when it comes to the various means. If we are pragmatic about the various means and at the same time ensure that we achieve the targets, we will also guarantee that we get broad support for what needs to be done and ensure that the various Member States have an enduring will to live up to the various commitments made. That is the important thing, and this is the perspective from which we are continuing with various types of efforts.
I would emphasise that we must also be clear on one thing, and that is that we must always make room for the initiatives that produce the best results. This means that we must allow room for investments to be made in other countries where the results will be greatest. This does not mean making lesser demands of ourselves, but it is essential to realise that we must focus on what we can do to help other countries.
Finally, the resources that are now released through auctions should accrue to the Member States for different measures in the various countries.
(NL) Mr President, emotions are running high now that the finishing touches are being put on the climate change package. Some claim that the climate should wait, in any event until the crisis is over, but that is not a good idea. First of all, it is absolutely vital that we take action promptly to prevent global warming, which is said to be faster than predicted. Secondly, we are running out of oil. We really need to move towards a sustainable energy supply. Thirdly, effective climate policy is a good weapon against the recession.
Investments in sustainable energy, in infrastructure for green energy and energy efficiency in buildings create millions of jobs, and this is not to be sniffed at. Needless to say, we have to make sure that employment in the steel, paper or automotive sector does not disappear abroad. As things are looking at the moment, the package is moving in the right direction, although we have to ensure it does not become an empty shell.
We can in any event be satisfied with the agreement on the Fuels Directive. A 10% reduction in CO2 on the basis of a well-to-wheel analysis sends a positive and powerful message, certainly in times when oil companies are expending increasingly more energy on producing petrol and diesel. The Fuels Directive thus gives an important impulse for worldwide reductions in emissions, burning off, greater use of electricity in road transport and opting for more efficient biofuels that meet strict sustainability requirements. By doing so, Europe sets the tone. In the US too, similar initiatives have been taken, and the post-petrol era is now in sight.
(DE) Mr President, many thanks to the Commission and also to the Council for having presented this climate package to us. I do not think one single figure, one target or even one percentage should be changed in this package. However, President-in-Office of the Council, I am only too aware that we are under enormous time pressure. I do not have the time to answer this today in two minutes though.
I should like to examine one point with which you are familiar: I should like to draw the attention of the European Union to the question of whether we should really begin this highly determined auctioning straight away in 2013, when we know very well that our American friends and our friends in India and in China will not have such instruments by then. I propose that these regulations be adopted in the Kyoto Protocol II or in Copenhagen and we start this auctioning in Europe on the day on which the Copenhagen or Kyoto Protocol is passed.
Please do not take away from the companies the capital that they are not getting from the banks at the moment. We need this capital to fill up the cap. We want this in particular - and by 2012. I think it is wrong for us in the EU to send European industry out onto the world market with leaden shoes while our American friends are in trainers in India. That is not fair. It must not be allowed to happen. They must all have comparable shoes. I am passionate about this, precisely so the targets are achieved.
It is quite obvious to me that we need money in order to also have compensation outside Europe in the Latin American countries. That is not in dispute at all. However, we should make the tools for the emissions trade such that industry has equal conditions. I support this, without changing even a single parameter. I wanted to repeat this because there are people in this House who imply we wanted to change the targets. That, Mr Dimas, we do not want.
(SV) Mr President, the Council and Parliament are after all negotiating at present on the climate change package. Whilst it would be a fantastic achievement for the cooperation if we could get this in place before Christmas, I must say that I am very concerned at the direction the negotiations are taking. According to the latest research, we would need to reduce emissions by more than the amount prescribed by the climate change package. Yet the Council of Ministers, and particularly a number of governments of the right represented therein, are moving towards a watering down of the package.
Moreover, as a Swede it is with a heavy heart that I note that the Swedish Conservative-controlled Government is one of the main players preventing the EU from making progress on the climate change package. For a number of reasons the majority of the EU's emissions reductions must take place on home soil: firstly, because we have a moral responsibility to reduce our own emissions; secondly, because it is by taking the lead and showing that reduced emissions are compatible with high economic growth that we can get other countries to sign up to an international climate change agreement; thirdly, because we must have an incentive in place if our industry is to develop the new green technology required in order for us to be competitive in the future.
I would therefore urge Parliament to oppose the Swedish Government's position and to assert that the bulk of the emissions reduction must take place in Europe; and also that a proportion of the revenues from emissions trading should go to developing countries. Then we will be credible, and then we will be able to get an international climate agreement in place in Copenhagen in autumn 2009.
(DE) Mr President, I should like to thank the President-in-Office of the Council, Mr Borloo. You will be combating unemployment and poverty in the coming months and years. We therefore require a sensible package. We do not need free allocation up to 100% in the industry affected by carbon leakage, we need 100% allocation, and we need ex ante benchmarks. For those businesses not at risk from carbon leakage, I believe the 20/20 solution is the best so that we can start with 20% increases and also achieve the target with 20% increases.
We also want the small and medium-sized businesses to be exempted here, that is to say, in particular, the businesses with 25 000 tonnes, which are to be increased to 50 000 tonnes. Then we would still have 80% of SMEs outside which have only 27% of the CO2. We should also make an effort to keep the money in the businesses and not to tax it and send it abroad. We urgently need the money in the businesses in order to be able to promote innovation and research. Please also ensure that decreasing depreciation is possible, so that businesses can invest in these areas quickly and in good time.
We also need a formula in the international agreement which specifies up to 30% and not 30% as an absolute figure. We also need a clear idea of what an international agreement must contain. In the case of heat pumps, I would request that we really ensure that air-air heat pumps are also included accordingly because in that way, together with solar energy, we can naturally prevent a great deal of CO2.
I also request that we make the International Atomic Energy Safety Standards mandatory for the European nuclear industry and that we have independent regulators in Europe who can also share in decision-making in the other Member States in order to ensure safety here.
Mr President, many of the new Member States, like Hungary after the end of the 1980s and the collapse of the old industry, reduced their greenhouse gas emissions. Due to this process, every sixth Hungarian - about a million people - lost his or her job. As the basis for the reduction here in the current proposal is 2005 and not 1990, some older Member States could raise their emission values without any consequences. This is very unfair to the new Member States. After the losses in our economy we need fair compensation.
District heating is mainly a social question in many new Member States. The decision of the Committee on the Environment, Public Health and Food Safety that gives free allowances for district heating in the ETS is essential for us, and we must keep this achievement during the trialogue as well.
I think that the use of carbon capture and storage should be judged by the market and the competition. As this is a very new and expensive technology, we have to be more cautious before subsidising it with public money.
My last point is that without a proper penalty system the whole package will fail. If we do not force the Member States to keep to the emission limits, all our efforts are wasted. That is why I urge this Parliament to insist that we should keep our achievements concerning the penalty system because, without a penalty system, there will be no working system at all.
Ladies and gentlemen, your attention please. Although we are very close to the end of the debate, I am going to have to interrupt for reasons that you will understand. The next item is the formal sitting at 11.30 a.m. with His Holiness the Dalai Lama; following the formal sitting this debate will continue. There are just two speakers left on my list, plus anyone wishing to speak under the 'catch-the-eye' procedure, and the representatives of the Council and the Commission. After we have finished debating the state of the negotiations on the climate change and energy package, we will proceed with voting as normal.
(The debate was suspended at 11.30 a.m. for the formal sitting)